DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 5/21/20. Claims 1-10 have been amended, claims 11-13 have been added, and no claim have been cancelled. Thus, claims 1-13 are presently pending in this application.
Drawings
The drawings are objected to because of the unlabeled rectangular boxes shown in figures 2A-3. The drawings should be provided with suitable descriptive legends. See: 37 CFR 1.84 (n) and (o). The drawings are objected to because the drawings contain blank boxes and other shapes, which are not widely, recognized engineering symbols. Applicant must supply a suitable legend. A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance. 
37 CFR 1.84(n) and (o) permit use of symbols which are not universally recognized, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. In addition, suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. (Emphasis added). Thus the examiner may require, on a case-by case basis, the use of descriptive legends where it is believed that such will facilitate a clear understanding of the drawings without undue reliance on the specification for understanding of the subject matter depicted therein. "When possible, a drawing should be so complete that the purpose and operation of the invention may be readily understood by one skilled in the art by means of a mere inspection of said drawing. The necessity of reading the specification in connection with the drawing should be avoided, if possible." See Ex Parte Hartley, 1901 C.D. 247 (Comm'r Pat. 1901). 
In the instant case, figures 2A-3 have boxes and other shapes with lines connecting the shapes together and the use of descriptive legends is necessary because it is believed that such will facilitate a clear understanding of the drawings without undue reliance on the specification for understanding of the subject matter depicted therein. It is clear that figures 2A-3 are not “so complete that the purpose and operation of the invention may be readily understood by one skilled in the art by means of a mere inspection of said drawing” and that undue reliance on the specification is required for understanding of the subject matter depicted therein.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because lineand is made up of 2 separate paragraphs.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vibration generating device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the vibration generating device as claimed is not able to perform the vibrating function. The specification does not give an adequate description of how the pump and valves as seen in fig 1 can perform the pressure vibrations.
Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 2, the vibration generating device of lines 1-2 appears to be a different embodiment than the vibration generating device of claim 1. The vibration generating device comprises the air chamber, however, it is unclear how the air chamber is in fluid communication with the air cushion since the chamber is closed and no air is transferred to the line and thus being in communication with the cushion. One of ordinary skill in the art would not be able to make and use the invention as claimed based on the specification.  
In claim 3, one of ordinary skill would not be able to make or use the invention as claimed since it the breadth of the claim is confusing. How would the drive element of claim 3 be able to perform the function of claim 1 to be in fluid communication with air cushion? The drive elements in claim 3 are not fluid devices to allow communication between the air supply and air cushion and it is not understood how the vibration generating device works.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the drive element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the valve control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the valve control unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, lines 1-2 are indefinite since the structure of the seat is not claimed changing the scope of the claim. 
In claim 9, line 2 the use of “and/or” is indefinite. The claim is unclear if requires both the backrest and the seating surface or just one.
Claims 12-13 are unclear since claim 1, line 2 only requires one cushion, therefore it would not be possible to have at least two rows (claim 12, lines 1-2) or at least four rows (claim 13, lines 1-2). 
All remaining claims are rejected based on their dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (2011/0068611) in view of Flick (2008/0092295).
With respect to claim 1, Maeda discloses a massage device for a seat (12, fig 2), said massage device comprising at least one air cushion (62, fig 2), wherein the at least one air cushion has an air inlet (connection between hose 68 and airbag in fig 2) so as to allow individual filling thereof with air via an air supply system (see [0023], lines 1-6), wherein a vibration generating device (vibration unit; 52, fig 1) is arranged between the air supply system and the air cushion apply vibrations to the air cushion, but lacks the vibration generating device being in fluid communication with the air cushion to apply pressure vibrations.
However, Flick teaches a vibration device (12, fig 2F) in an inflatable bladder (14, fig 2F) to supply pressure vibrations (see [0025], lines 1-2 and [0030], lines 5-9) controlled by pneumatics, electronics or natural gas (see [0030], lines 3-4) and the cushion and vibration device are in fluid communication (see [0024], lines 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vibration generating device of Maeda with the vibration device of Flick so as to replace one known device for another to supply the user with therapeutic vibrations.
With respect to claim 2, the modified Maeda shows the vibration generating device comprises an air chamber (chambers 66/68, fig 6A and [0048], lines 1-5 of Flick) with a variable volume (bladders inflate and deflate, see [0048], lines 3-9 of Flick) and a drive element (diaphragm system; 55, fig 6A of Flick) for varying the volume in the air chamber (see [0048], lines 3-9 of Flick), the air chamber being in fluid communication with the air cushion (after the modification by Flick the vibration device is in fluid communication with the air supply and cushions).
With respect to claim 3, the modified Maeda shows the drive element is a mechanical crank drive (59, fig 6A of Flick).
With respect to claim 4, the modified Maeda shows the vibrating device (12, fig 2F of Flick) that generates a low-frequency vibration (see [0018], lines 7-9 of Flick).
With respect to claim 8, the modified Maeda shows a seat (1, fig 2 of Maeda), comprising a massage device according to claim 1 (see claim 1 above).
With respect to claim 9, the modified Maeda shows the massage device is integrated in a backrest (element 12 is the seatback of a vehicle seat; see [0014], lines 1- of Maeda) of the seat.
With respect to claim 10, the modified Maeda shows at least the air cushions are arranged in at least one rows (elements 62g and 62h make up one row in fig 2 of Maeda).
With respect to claim 11, the modified Maeda shows further defined as a vehicle seat (see Abstract, line 1 of Maeda).
With respect to claim 12, the modified Maeda shows at least the air cushions are arranged in at least two rows (elements 62g and 62h make up one row and 62e and 62f make up a second row in fig 2 of Maeda).
With respect to claim 13, the modified Maeda shows at least the air cushions are arranged in at least four rows (elements 62a-62h make up four rows in fig 2 of Maeda).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Flick as applied to claim 1 above, and further in view of Cheng (2010/0289302).
With respect to claim 5, the modified Maeda shows the air supply system (see claim 1 above) but lacks a valve control unit and a valve for each air cushion.
However, Cheng teaches an air supply system (inflation deflation system; 40, fig 2) comprising a valve control unit (41, fig 2) and a valve for each air cushion (air valve assembly; 43, fig 2), the valves being controlled by the valve control unit ( see [0030], lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air supply system of the modified Maeda to include valves and valve controls as taught by Cheng so as to provide individual control of each cushion to give the user a more personalized therapy.
With respect to claim 6, the modified Maeda shows the vibration generating device is arranged in a line between the valve control unit and the air cushion in a flow-through geometry (see the location of the vibration device in Maeda which is replaced by the device of Flick therefore allowing the valve control unit to be on one side of the vibration generating device and the cushions to be on the other side).
With respect to claim 7, the modified Maeda shows the valve control unit is connected to a plurality of air cushions (see modification by Cheng above, the control unit is connected to each valve (43 in fig 2 of Cheng) which are connected to the plurality of cushions (62 fig 2 of Maeda), the vibration generating device being connected to some of the plurality of air cushions (the vibrating device is behind the cushions (62c-62h in fig 2 of Maeda).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (2021/0086677), Mergl (2019/0217763), Ban (10,265,571), Nagamitsu (8,348,870), Maguina (2010/0100017), Liao (2005/0228321), Clapper (2003/0030319), Taylor (6,014,784), Ricchio (4,635,620), and Thomas (6,212,719) are cited to show additional therapeutic massage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785